Citation Nr: 0608420	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chorioretinitis of 
the right eye.

2.  Entitlement to service connection for chorioretinitis of 
the left eye.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 1986 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a total rating based on individual 
unemployability.  The RO denied service connection for 
chorioretinitis of the right eye in an August 1997 decision, 
and for the left eye in January 2003.  The veteran perfected 
appeals of those decisions.


FINDINGS OF FACT

1.  Chorioretinitis of the right and left eye was noted at 
entrance into service; any increase in disability during 
service was clearly and unmistakably due to the natural 
progress of the disease.

2.  The veteran does not have at least one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher, nor does the evidence indicate that he is 
unemployable due to service-connected disability.




CONCLUSIONS OF LAW

1.  Chorioretinitis of the right and left eye was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection for Chorioretinitis

The veteran has alternately argued that he did not have 
chorioretinitis in either eye prior to entering service, but 
that if it did pre-exist service it was aggravated during 
service.  He is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  38 U.S.C.A. §§ 1111, 1137 
(West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

The service medical records show that when examined on 
entering the Naval Reserve in February 1957, the veteran's 
visual acuity in the right eye was 20/200, not correctable, 
and 20/30 in the left eye, correctable to 20/20.  That defect 
was found to be not disqualifying, and he was accepted into 
the Reserves.  When examined on entering active duty on 
February 17, 1958, he was found to have defective vision with 
visual acuity in the right eye of light perception only, 
correctable to 20/400.  The visual acuity in the left eye was 
correctable to 20/20.  He was then given a profile for poor 
visual acuity, and was referred for an ophthalmology 
evaluation.  The ophthalmology evaluation resulted in a 
diagnosis of bilateral chorioretinitis, and the veteran gave 
a history of decreasing visual acuity over the previous year.  
Based on that finding the examiner determined that the 
veteran had a progressive disease, and should not be retained 
in service.

Another entrance examination was conducted on February 26, 
1958, and the diagnosis of bilateral chorioretinitis entered.  
Based on that finding, the veteran was found not physically 
qualified for active duty.  That recommendation was over-
ridden, however, and he was retained on active duty without a 
Medical Board being conducted.

He was treated in April 1958 for acute purulent 
conjunctivitis, and when examined in May 1958 was found to 
have, in addition to extensive chorioretinitis, a retinal 
separation in the right eye.  His visual acuity at that time 
was 20/800 in the right eye, and 20/20 in the left.  Another 
ophthalmology examination was conducted, during which he 
reported having had poor vision since prior to entering 
active duty.  The examiner found that the disease process was 
then healed and inactive, and described the disease as ocular 
toxoplasmosis, healed.  The examiner determined that because 
the veteran had one useful eye, he met the standards for 
retention.

A January 1959 treatment summary shows that defective vision 
in the right eye was discovered when the veteran applied for 
a driver's license at age 16, and that the vision loss could 
not be corrected.  An ophthalmology examination again 
revealed bilateral chorioretinitis, which was believed to be 
active due to a complaint of headaches with use of the eyes.  
The veteran was then hospitalized for evaluation, which 
resulted in the determination that he had choroiditis, ocular 
toxoplasmosis, cause unknown, that did not exist prior to 
entering service and was incurred in the line of duty.  He 
was then transferred to other facilities for the treatment of 
acute, recurrent, chorioretinitis.  When examined in March 
1959 the visual acuity in the right eye was 20/400, and 20/20 
in the left.  No foci of infection could be found for the 
toxoplasmosis, and he was discharged to duty in March 1959.  
When examined on separation from service in January 1960 he 
was again noted to have bilateral chorioretinitis, with 
visual acuity in the right eye of 20/200 and 20/20 in the 
left.

Because defective vision due to bilateral chorioretinitis was 
found when the veteran was examined on entering active duty 
in February 1958, he is not presumed to have been in sound 
condition when entering service and the disorder is found to 
have pre-existed service.  Although the determination was 
made in January 1959 that the disorder did not exist prior to 
entering service and was incurred in the line of duty, that 
finding is contradicted by the contemporaneous records 
showing that the defective vision was noted when the veteran 
was examined on entering service.  A grant of service 
connection is, therefore, dependent on a finding that the 
disorder was aggravated during service beyond the normal 
progress of the disease.

A VA medical examination in May 1973 revealed visual acuity 
of finger count at one foot in the right eye, and 20/20 in 
the left eye.  The veteran presented the report of a July 
1997 eye examination showing that the visual acuity in the 
right eye was finger count only, and in the left eye it was 
20/25.  Although examination in June 2001 showed visual 
acuity of 20/40 in the left eye, the decrease in vision was 
attributed to presbyopia.

The RO obtained a medical opinion in September 2004 regarding 
aggravation of the eye disorder during service.  The VA 
physician reviewed the evidence in the claims file, and 
summarized the documentation in the service medical records.  
The physician found that the chorioretinitis was present 
prior to the veteran entering active duty, and did not 
originate during active duty.  The physician further found 
that military service did not aggravate the condition beyond 
the natural progress of the disease.  There is no medical 
evidence to the contrary on the issue of aggravation.  The 
Board finds, therefore, that the bilateral chorioretinitis 
existed prior to the veteran entering active duty, and that 
the evidence clearly and unmistakably shows that any increase 
in disability during service was due to the natural progress 
of the disease.  For that reason the criteria for a grant of 
service connection are not met, and the preponderance of the 
evidence is against the claim of entitlement to service 
connection for chorioretinitis in the right and left eyes.
Total Rating Based on Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  38 C.F.R. § 4.16(a) (2005).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2005).  

The veteran's service-connected disabilities consist of 
lumbar degenerative disc disease, rated as 40 percent 
disabling; and left ear hearing loss, rated as non-
compensable.  His disabilities do not, therefore, meet the 
percentage requirement of 38 C.F.R. § 4.16(a) for assignment 
of a total rating based on individual unemployability.  In 
accordance with 38 C.F.R. § 4.16(b), however, his case may be 
referred for consideration of an extra-schedular rating if 
the evidence shows that his service-connected disabilities 
preclude him from obtaining and following substantially 
gainful employment.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Director of the 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b) (2005).

The evidence does not indicate that the veteran has been 
hospitalized for the treatment of his low back disability or 
left ear hearing loss during the time period relevant to his 
appeal.  He contends that he is entitled to a total rating 
based on unemployability because he had to stop work due to 
the low back disability.  

When undergoing a VA spine examination in July 2000, he 
reported that he was then working as a sales associate.  The 
examiner found that the low back disability did not interfere 
with the veteran's ability to independently perform all 
activities of daily living.  His representative presented a 
September 2005 report from a chiropractor indicating that the 
veteran had been able to find work in recent years because 
his employers allowed him to work within his limitations.  
The chiropractor provided the opinion that, even with the 
accommodation from his employers, working had become 
unbearable and the veteran was unable to continue gainful 
employment.  It is not clear whether that assessment was 
based on the chiropractor's objective evaluation of the 
veteran's disability, or the veteran's own assertion that he 
was unable to work.  The chiropractor did not refer to any 
clinical findings related to whether the veteran's back 
disability prevented him from any type of substantially 
gainful employment, or otherwise provide any rationale for 
the assessment.  For that reason the opinion of the 
chiropractor is of low probative value.

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances, other than age and 
nonservice-connected disabilities, that place this veteran in 
a different position from other veterans with a 40 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The veteran, his representative, and his chiropractor have 
not alluded to any factors that place him in a position 
different from other veteran's with a 40 percent rating.  The 
fact that the veteran may not be working is not relevant; the 
issue is whether he is capable of performing any type of 
substantially gainful employment.  The Board finds that the 
case does not present an exceptional or unusual disability 
picture to warrant referral of the case for consideration of 
an extra-schedular rating, including a total rating based on 
unemployability.  


ORDER

The claim of entitlement to service connection for 
chorioretinitis in the right eye is denied.

The claim of entitlement to service connection for 
chorioretinitis in the left eye is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


